              Case 7:21-mj-00137-UA Document 5 Filed 01/21/21 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                                  THE CHARLES L. BRIEANT, JR.
                       FEDERAL BUILDING AND UNITED STATES COURTHOUSE
                                      3OO QUARROPAS ST.
                                WHITE PLAINS, NEW YORK 10601
                                          914-390-4251

                                                                         USDC SDNY
Chambers of                                                              Document
Hon, Paul E. Davison                                                     Electronically Filed
United States Magistrate Judge                                           Doc #
                                                                         Date Filed: 1/21/2021
United States District Court
Southern District of New York
----------------------------------------------------------X
United States of America,
                            Plaintiff                         SCHEDULING ORDER

         -against-
                                                              7:21-mj-00137-UA
Jamaul Aziz
                                       Defendant
----------------------------------------------------------X

TO ALL PARTIES:

The Court has scheduled a Bail Hearing for 1/25/2021 at 1:00 pm before Magistrate Judge Paul E.
Davison. To access the conference, counsel should call 877-336-1839 and use access code 5999739.
Members of the press and public may call the same number, but will not be permitted to speak during the
conference.

Dated: January 21, 2021
       White Plains, New York

                                                              SO ORDERED:

                                                              s/ PED

                                                              PAUL E. DAVISON
                                                              United States Magistrate Judge
